DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1  - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a system comprising:  a transmitter circuit coupled to an input power source; a transmitter coil coupled to the transmitter circuit; a receiver coil magnetically coupled to the transmitter coil; a rectifier coupled to the receiver coil and configured to convert an alternating current voltage into a direct current voltage; and a high efficiency power converter comprising a first stage and a second stage connected in cascade between the rectifier and a battery, wherein the first stage is configured to charge the battery, and the second stage is configured to provide isolation between the first stage and the battery.
Regarding claims 2 – 7, the claims are dependent upon claim 1 and are therefore allowable.
Regarding claim 8, the prior art does not teach or suggest the combination of wherein, inter alia, a method comprising: detecting an output voltage of a high efficiency power converter, wherein the high efficiency power converter comprises a first stage and a second stage connected in cascade;  applying a current control mode to the first stage and configuring an output current of the first stage within a predetermined current range when the output voltage is less than a predetermined output voltage threshold; and applying a voltage control mode to the first stage 
Regarding claims 9 – 16, the claims are dependent upon claim 8 and are therefore allowable.
Regarding claim 17, the prior art does not teach or suggest the combination of wherein, inter alia, a system comprising:  a receiver coil configured to be magnetically coupled to a transmitter coil;  a rectifier connected to the receiver coil; and a high efficiency converter connected between the rectifier and a battery, wherein the high efficiency converter comprises a first stage and a second stage connected in cascade, and wherein the first stage configured to operate in various operating modes for charging the battery and the second stage configured to provide isolation between the first stage and the battery.
Regarding claims 18 – 20, the claims are dependent upon claim 17 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11121576 B2	Li; Zeng et al.
US 20210273445 A1	HUANG J et al.
US 20210273445 A1	Liu; Sichao et al.
US 20210194266 A1	GAO X et al.
US 20210194266 A1	Song; Chunping et al.
US 20210083520 A1	CHEN J et al.
US 20200412237 A1	Dai; Heping et al.
US 20200366120 A1	LIU S et al.
US 20200366120 A1	Yuan; Dongdong et al.
US 20200358305 A1	CHEN J et al.
US 20200343774 A1	HUANG J et al.
US 20200343774 A1	Liu; Sichao et al.
US 20190260232 A1	HUANG J et al.
US 20180138735 A1	GONG C et al.
US 20180138735 A1	MAALOUF; Joseph et al..



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859